DETAILED ACTION
Status of Claims
Claims 1, 2, 6, 8, 9, 11, 12, 16, 18, 19, 51, and 52 have been amended in the response received 3/3/2021.
Claims 7 and 17 have been previously canceled in the response received 10/13/2020.
Claims 21-50 have been previously canceled via preliminary amendment in the response received 12/10/2018.
Accordingly, claims 1-6, 8-16, 18-20, 51, and 52 are pending.
Claims 1-6, 8-16, 18-20, 51, and 52 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer).

Regarding claim 1, Hurewitz discloses a method for generating a recommendation based on bio-feedback, the method comprising: 
receiving product information about a first product comprising a plurality of product features (Hurewitz, see at least: [0056] discloses “a customer 855 may interact with the 3D rendered product images overlaying an image of a room,” for example, “the customer 855 may be able to take a high-resolution digital photograph of the customer 855’s own kitchen and send the digital photo to the display screen 820,” and “in this way the customer 855 could simulate placing different products such as a dishwasher 832 or cabinets 833 into the customer’s own kitchen.” [0076] discloses “extrapolate how the customer felt about the particular feature of the product” thus demonstrating that a product has a plurality of features);
detecting an interaction with a simulated visualization associated with the first product (Hurewitz, see at least: [0076] discloses “analyze a customer’s emotional reaction to 3D images on the display screen [i.e., simulated visualization],” “the method may determine the customer’s emotional response to a particular part of the image that the customer is interacting with,” and ; 
capturing, using a sensor, at least one form of bio-feedback data from a subject associated with the simulated visualization (Hurewitz, see at least: [0076] discloses “the method may determine the customer’s emotional response to a particular part of the image that the customer is interacting with,” and “motion sensors or video cameras may record a customer’s skeletal joint movement or facial expressions.” [0078] discloses “a change in the joint position of a customer's shoulders may indicate that the customer is slouching, which may be interpreted as a negative reaction to a particular product.” [0079] discloses “facial expression revealing a customer's emotions could also be detected by a video camera and associated with the part of the image that the customer was interacting with.”); 
determining an emotion indicator wherein the emotion indicator is based on the at least one captured form of bio-feedback data (Hurewitz, see at least: [0076] discloses “motion sensors or video cameras may record a customer’s skeletal joint movement or facial expressions, and use that information to extrapolate how the customer felt about the particular product feature of the product.” [0087] discloses using “the emotional response information to determine which product features are liked and disliked by consumers.”); 
identifying, in a simulated visualization associated with the first product, a product feature based on (ii) the detected interaction with the simulated visualization (Hurewitz, see at least: [0076] discloses in an embodiment of the virtual interactive product display, “the method may determine the customer’s emotional response to a particular part of the image that the customer is interacting with,” and “use that information to extrapolate how the customer felt about the particular feature of the product.” [0078] discloses “the particular part of the product image to which the customer reacts negatively can be determined either by identifying where the customer’s gaze is pointed, or by determining which part of the 3D image the user was interacting with while the customer slouched.”); and 
in response to determining, based on the at least one form of bio-feedback data, that the emotion indicator is positive towards the product feature, generating a recommendation for a second product comprising the identified product feature (Hurewitz, see at least: [0088] discloses “the system could then recommend other products that the customer might like.” See also, [0100]).  
Although disclosing a user interacting with a product feature and the system determining the user’s emotional reaction to a feature, Hurewitz does not explicitly disclose: 
identifying a product feature of the plurality of product features of the first product based on (i) the at least one captured form of feedback data, and 
in response to determining, based on the at least one form of bio-feedback data, that the emotion indicator is positive towards the identified product feature, identifying based on the identified product feature, a second product comprising the identified product feature.
However, Mohajer teaches: 
identifying a product feature of the plurality of product features of the first product based on (i) the at least one captured form of feedback data (Mohajer, see at least; [0062] teaches “if a shopper says, ‘I like these blue suede shoes,’ the item database will store, in association with the particular pair of shoes, a value ‘blue’ for a color attribute and a value ‘suede’ for a material attribute.” See also, [0103]. Examiner note: in storing values of “blue” and “suede” in relation to a pair of shoes based on the shopper’s feedback that she likes the shoes, the system of Mohajer is identifying the features of color and material of the product), and
in response to determining, based on the at least one form of bio-feedback data, that the emotion indicator is positive towards the identified product feature, identifying based on the identified product feature, a second product comprising the identified product feature (Mohjar, see at least: [0062] teaches “knowing the shopper’s preference for the blue color and suede material shoes, the store will proceed to show the shopper other shoes from the item database that are suede and other shoes that are blue.” See also, [0103].).
Additionally, Mohajer also teaches in response to determining, based on the at least one form of feedback data, that the emotion indicator is positive, generating a recommendation for a second product comprising the identified product feature (Mohjar, see at least: [0062] teaches “knowing the shopper’s preference for the blue color and suede material shoes, the store will proceed to show the shopper other shoes from the item database that are suede and other shoes that are blue.” See also, [0103].).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identifying a product feature of the plurality of product features of the first product based on the at least one form of feedback data and in response to determining, based on the at least one form of bio-feedback data, that the emotion indicator is positive towards  as taught by Mohajer in the recommendation system of Hurewitz because it would have provided superior accuracy for recommendations (Mohajer: [0084], [0116]).

Regarding claim 6, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Hurewitz further discloses wherein the detecting the interaction with the simulated visualization comprises: 
determining that the interaction with the simulated visualization is from the subject Hurewitz, see at least: [0076] discloses “the method may determine the customer’s [i.e., subject’s] emotional response to a particular part [i.e., feature] of the image that the customer is interacting with.”);
determining a portion of the simulated visualization towards which the interaction from the subject is directed (Hurewitz, see at least: [0076] discloses “the method may determine the customer’s emotional response to a particular part [i.e., feature] of the image that the customer is interacting with.” [0078] discloses “the particular part [i.e., feature] of the product image to which the customer reacts negatively can be determined either by identifying where the customer's gaze is pointed, or by determining which part of the 3D image the user was interacting with while the customer slouched.”); 
determining whether the portion of the simulated visualization is illustrative of the product feature (Hurewitz, see at least: [0076] discloses “the method may determine the customer’s emotional response to a particular part [i.e., feature] of the image that the customer is interacting with” [0078] discloses “the particular part [i.e., feature] of the product image to ; and 
the method further comprises: 
in response to determining that the portion of the simulated visualization is illustrative of the product feature, associating the at least one captured form of bio-feedback with the product feature (Hurewitz, see at least: [0076] discloses “analyze a customer’s emotional reaction to 3D images on the display screen [i.e., simulated visualization],” “the method may determine the customer’s emotional response to a particular part [i.e., feature] of the image that the customer is interacting with,” and the method may “use that information to extrapolate how the customer felt about the particular feature of the product.” [0085] discloses “gesture data captured in step 1260 is associated with the specific portion [i.e., feature] of the 3D image, that the customer 135 was interacting with.”).  
As noted above, Mohajer teaches an identified product feature (Mohajer: [0062], [0103]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included an identified product feature as taught by Mohajer in the system of Hurewitz for at least the rationale noted above.

Regarding claim 9, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Hurewitz further discloses wherein the at least one captured form of bio-feedback data comprises a movement of the subject; and 
wherein the capturing the at least one form of bio-feedback data from the subject comprises capturing content representing the movement of the subject (Hurewitz, see at least: ; and 
wherein the determining the emotion indicator based on the at least one form of bio-feedback data comprises: 
generating a movement pattern of the subject from the captured content (Hurewitz, see at least: [0045] discloses “the server 220 may aggregate a ‘heat map’ of gesture interactions,” which “visually depicts the amount of time a user spends interacting with various features of the 3D image.” [0078] discloses “a change in the joint position of a customer’s shoulders may indicated that the customer is slouching which may be interpreted as a negative reaction to a particular product.” [0084] discloses “creating a heat map of a customer 135’s interaction with display 131.”); 
querying, a movement database, based on the generated movement pattern to identify the movement (Hurewitz, see at least: [0083] discloses “gesture libraries are generated,” and “images within the database 216 may be associated with multiple types of gestures and not all gestures will be associated with all images.” [0102] discloses a “gesture library contains standardized actions for all products.” [0106] discloses “the gesture may be a physical body movement by the customers 135 which is detected by motion sensors,” and “in response to the gesture, one or more of the 3D images 921-923 are manipulated on the display 901.”);  
4in response to the query, obtaining the emotion indicator associated with the identified movement (Hurewitz, see at least: [0078] discloses “a change in the joint position of a customer’s .  

Regarding claims 11, 16, and 19, claims 11, 16, and 19 are directed to a system. Claims 11, 16, and 19 recite limitations that are parallel in nature to those addressed above for claims 1, 6, and 9 which are directed towards a method. Claims 11, 16, and 19 are therefore rejected for the same reasons as set forth above for claims 1, 6, and 9, respectively.  


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US Pat. 10,091,554 B1 (hereinafter Newell).

Regarding claim 2, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Hurewitz discloses determining that a customer disliked product features (Hurewitz: [0087]). Hurewitz further discloses restricting a recommendation of the second product comprising the product feature (Hurewitz, see at least: [0088] discloses “determine whether the identified customer liked or disliked a product,” and the system “would prevent the system from recommending products that the customer is not interested in.”).  
in response to determining, based on the at least one captured form of bio-feedback data, that the emotion indication is negative: storing the identified product feature as a non-preference for product recommendations.
However, Newell teaches in response to determining, based on the at least one form of bio-feedback data, that the emotion indication is negative: storing the identified product feature as a non-preference for product recommendations (Newell, see at least: col. 3, ln 1-18 teach “the user’s emotional preferences, dislikes, and/or disinterests may be based, in part, on the user’s emotional experience when viewing a particular media content event.” Col. 29, ln. 48-53 teaches “the information identifying such disliked physical objects and/or sounds are optionally stored or retained in the user’s emotional experiences matrix 430.”).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included in response to determining, based on the at least one form of bio-feedback data, that the emotion indication is negative: storing the identified product feature as a non-preference for product recommendations as taught by Newell in the emotion monitoring system of Hurewitz/Mohajer because it would have improved the system by recommending content that may be of interest to the user (Newell: col. 3, ln 35-38).

Regarding claim 12, claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claim 2.  

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US 2017/0372504 A1 (hereinafter Jang).

Regarding claim 3, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Although disclosing product selections by a customer, Hurewitz/Mohajer does not disclose:
receiving, from the subject, a selection of the first product comprising the plurality of product features, wherein the first product is to be applied on the subject; 
determining a type of the first product; 
determining at least one aspect of the subject where the first product is to be applied based on the type of the first product; and  
2generating for display, an instruction requesting a submission of an image illustrative of the at least one aspect of the subject.  
However, Jang teaches:
receiving, from the subject, a selection of the first product comprising the plurality of product features, wherein the first product is to be applied on the subject (Jang, see at least: [0074] teaches “the clothing…selected by the input unit 210 is transmitted to the external system operator server 100,” and “the user may transmit the information on the clothes selected by various methods.”); 
determining a type of the first product (Jang, see at least: [0072] teaches “the clothes may be divided into upper and lower clothes or displayed in various types including an inner wear, an overcoat, and the like.”); 
determining at least one aspect of the subject where the first product is to be applied based on the type of the first product (Jang, see at least: [0127] teaches “selected clothing is worn on the exterior of the previously selected clothing.” See also, [0122], [0125]); and  
2generating for display, an instruction requesting a submission of an image illustrative of the at least one aspect of the subject (Jang, see at least: [0122] teaches “generating the 3D manipulated data, the 3D manipulated data acquired by synthesizing the body and the clothing of the user is generated.” See then [0127]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving, from the subject, a selection of the first product comprising the plurality of product features, wherein the first product is to be applied on the subject, determining a type of the first product, determining at least one aspect of the subject where the first product is to be applied based on the type of the first product, and 2generating for display, an instruction requesting a submission of an image illustrative of the at least one aspect of the subject as taught by Jang in the emotion monitoring system of Hurewitz/Mohajer because it would have resulted in a higher user satisfaction with a purchase (Jang: [0006]).

	Regarding claim 4, Hurewitz in view of Mohajer and Jang teaches the limitations of claim 3, as noted above. Although disclosing a simulated illustration of a product, Hurewitz/Mohajer does not disclose: 
generating the simulated visualization associated with the first product with the image of the subject by: 
determining an attribute of the at least one aspect of the subject shown in the image, wherein the attribute is related to the identified product feature; and 
modifying the attribute of the at least one aspect of the first product based on the identified product feature.  
 However, Jang further teaches generating the simulated visualization associated with the first product with the image of the subject by: 
determining an attribute of the at least one aspect of the subject shown in the image, wherein the attribute is related to the identified product feature (Jang, see at least: [0123] teaches “synthesizing first clothing point cloud data representing the outer shape of first clothing with point cloud data of the user and a step of synthesizing second clothing point cloud data representing the outer shape of second clothing after synthesizing the first clothing point cloud data.”); and 
modifying the attribute of the at least one aspect of the first product based on the identified product feature (Jang, see at least: [0123] teaching synthesizing point cloud data. [0125] teaching expressing motion of the clothing. [0127] teaching applying a secondarily selected clothing).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included generating the simulated visualization associated with the first product with the image of the subject by determining an attribute of the at least one aspect of the subject shown in the image, wherein the attribute is related to the identified product feature, and modifying the attribute of the at least one aspect of the first product based on the identified product feature as taught by Jang in the system of Hurewitz/Mohajer for at least the rationale noted above.

Regarding claim 13, claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature to those addressed above for claim 3 which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 3.

Regarding claim 14, claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature to those addressed above for claim 4 which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 4. 


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US 2019/0188784 A1 (hereinafter Bleicher).

Regarding claim 5, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Although disclosing a simulated visualization, Hurewitz/Mohajer does not disclose:
receiving an input indicative of a modification to the simulated visualization; and 
determining whether the input modifies the identified product feature in the simulated visualization; and 
the method further comprises: 
in response to determining that the input modifies the identified product feature in the simulated visualization, storing the modified identified product feature as a preferred product features.  
However, Bleicher teaches:
receiving an input indicative of a modification to the simulated visualization (Bleicher, see at least: [0054] teaches “product customization module 137 may enable a user to change or customize the product being tried on or tested, for example, by changing product colors, shape, design, size, materials, etc.”); and 
determining whether the input modifies the identified product feature in the simulated visualization (Bleicher, see at least: [0054] teaches “product customization module 137 may enable a user to change or customize the product being tried on or tested, for example, by changing product colors, shape, design, size, materials, etc.”); and 
the method further comprises: 
in response to determining that the input modifies the identified product feature in the simulated visualization, storing the modified identified product feature as a preferred product features (Bleicher, see at least: [0054] teaches “user updates embodied in the user’s changes made in product selection module 120 may be used to update the digital avatar profile 110, thereby keeping the user avatar profile updated, for example to user body changes, preference changes, etc.” See also, [0065]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included receiving an input indicative of a modification to the simulated visualization, and determining whether the input modifies the identified product feature in the simulated visualization, and the method further comprises in response to determining that the input modifies the identified product feature in the simulated visualization, storing the modified identified product feature as a preferred product features as taught by Bleicher in the recommendation system of Hurewitz/Mohajer because it would have improved the system 

Regarding claim 15, claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature to those addressed above for claim 5 which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 5.  


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US 2018/0253196 A1 (hereinafter Hu).

Regarding claim 8, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Hurewitz further discloses:
wherein the at least one captured form of bio-feedback data comprises a biometric measurement (Hurewitz, see at least: [0045] discloses “the heat map may use…eye tracking…to determine which part of the 3D rendered image the customer 135 interacted with the most or least.”), and
wherein the capturing the at least one form of bio-feedback data from the subject comprises obtaining the biometric measurement from a biometric measurement device associated with the subject, the biometric measurement being selected from a group of blood pressure, pulse rate, pupil dilation, and focal point (Hurewitz, see at least: [0045] discloses “the ; and 
wherein the determining the emotion indicator based on the at least one captured form of biofeedback data comprises: 
determining a change of a biometric parameter from the biometric measurement (Hurewitz, see at least: [0045] discloses “the heat map may use…eye tracking…to determine which part of the 3D rendered image the customer 135 interacted with the most or least.” [0078] discloses “a change in the joint position of a customer’s shoulders may indicated that the customer is slouching which may be interpreted as a negative reaction to a particular product.”); 
in response to the query, obtaining the emotion indicator related to the change of the biometric parameter (Hurewitz, see at least: [0078] discloses “a change in the joint position of a customer’s shoulders may indicated that the customer is slouching which may be interpreted as a negative reaction to a particular product.”).
	Although disclosing determining bio-feedback from a subject, Hurewitz/Mohajer does not explicitly disclose querying, a biometric data table storing biometric data and related emotion indicators related to the biometric data, based on the change of the biometric parameter.
	However, Hu teaches obtaining a biometric measurement and querying, a biometric data table storing biometric data and related emotion indicators related to the biometric data, based on the change of the biometric parameter (Hu, see at least: [0121] & Fig. 7 teach an “emotional state determining table 720.” As seen in Fig. 7 and [0121]-[0126], the table includes various 
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included querying, a biometric data table storing biometric data and related emotion indicators related to the biometric data, based on the change of the biometric parameter as taught by Hu in the biometric monitoring system of Hurewitz/Mohajer because it would have improved the user experience by feeling information of a user without a separate user input and increased satisfaction of the user (Hu: [0180], [0248]).

Regarding claim 18, claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature to those addressed above for claim 8 which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.  


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US  and 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US 2018/0047192 A1 (hereinafter Kristal).

Regarding claim 10, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Hurewitz further discloses:
obtaining the simulated visualization of the first product (Hurewitz, see at least: [0056] discloses “a customer 855 may interact with the 3D rendered product images overlaying an image of a room,” for example, “the customer 855 may be able to take a high-resolution digital ; 
retrieving a content structure associated with the simulated visualization associated with first the product (Hurewitz, see at least: [0102] discloses “a gesture library is generated…the gestures library contains standardized actions for all products in a particular category.”).
Although disclosing a simulated visualization and a content structure, Hurewitz/Mohajer does not disclose:
wherein the content structure comprises structural data attributes indicative of the subject that the first product is to be applied; 
determining whether a structural data attribute from the structural data attributes has been modified based on metadata associated with the simulated visualization; and 
in response to determining that the structural data attribute from the listing of structural data attributes has been modified, determining a change in the structural data attribute that is indicative of the identified product feature associated with the first product.
However, Kristal teaches:
obtaining the simulated visualization of the product (Kristal, see at least: [0146] teaches “products web crawler module 12 may obtain an image that corresponds to meta-data or textual description of ‘shirt’, whereas the actual product image depicts a human model that wears a shirt and also pants.”); 
retrieving a content structure associated with the simulated visualization of the product (Kristal, see at least: [0146] teaches “products web crawler module 12 may obtain an image that corresponds to meta-data or textual description of ‘shirt’, whereas the actual product image depicts a human model that wears a shirt and also pants.”), 
wherein the content structure comprises structural data attributes indicative of the subject that the first product is to be applied (Kristal, see at least: [0146] teaches “products web crawler module 12 may obtain an image that corresponds to meta-data or textual description of ‘shirt’, whereas the actual product image depicts a human model that wears a shirt and also pants.”); 
determining whether a structural data attribute from the structural data attributes has been modified based on metadata associated with the simulated visualization (Kristal, see at least: [0146] teaches “products web crawler module 12 may obtain an image that corresponds to meta-data or textual description of ‘shirt’, whereas the actual product image depicts a human model that wears a shirt and also pants,” e.g., the shirt data has been modified to be on the human model); and 
in response to determining that the structural data attribute from the listing of structural data attributes has been modified, determining a change in the structural data attribute that is indicative of the identified product feature associated with the first product (Kristal, see at least: [0146] teaches “products web crawler module 12 may obtain an image that corresponds to meta-data or textual description of ‘shirt’, whereas the actual product image depicts a human model that wears a shirt and also pants,” e.g., the shirt has been applied to the human model).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included wherein the content structure comprises structural data attributes 

Regarding claim 20, claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature to those addressed above for claim 10 which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 10.  


Claims 51 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over US  and 2014/0365272 A1 (hereinafter Hurewitz) in view of US 2019/0043493 A1 (hereinafter Mohajer) and US 2016/0127710 A1 (hereinafter Saban).

Regarding claim 51, Hurewitz in view of Mohajer teaches the limitations of claim 1, as noted above. Although disclosing a simulated visualization, Hurewitz/Mohajer does not disclose:
receiving a video of the subject; 
determining, based on the video of the subject, a plurality of video frames showing an area related to the first product and the identified product feature;
modifying the plurality of video frames based on the identified product feature and the area; and 
generating for display a simulated dynamic view of the identified product feature, wherein the simulated dynamic view comprises the plurality of modified video frames.  
However, Saban teaches:
receiving a video of the subject (Saban, see at least: [0218] teaches “a user has approached the mirror,” and “this event may be detected by the mirror system automatically by, e.g., analysis of the video stream from the camera.” [0220] teaches “live stream from the camera into the memory device,” and “the stream is pulled out frame by frame.”); 
determining, based on the video of the subject, a plurality of video frames showing an area related to the first product and the identified product feature (Saban, see at least: [0227] teaches “the user can replay the video into an image processing engine…to, for example…modify the color or fabric of his clothes.”);
modifying the plurality of video frames based on the identified product feature and the area (Saban, see at least: [0227] teaches “the user can replay the video into an image processing engine…to, for example…modify the color or fabric of his clothes.”); and 
generating for display a simulated dynamic view of the identified product feature, wherein the simulated dynamic view comprises the plurality of modified video frames (Saban, see at least: Fig. 18 1806 teaches the user can replay the captured video with AR modification e.g., cloth visualization).	


Regarding claim 52, claim 52 is directed to a system. Claim 52 recites limitations that are parallel in nature to those addressed above for claim 51 which is directed towards a method. Claim 52 is therefore rejected for the same reasons as set forth above for claim 51.  

Response to Arguments
With respect to the rejections made under 35 U.S.C. 101, Applicant’s arguments been fully considered and are persuasive as the claimed additional elements integrate the abstract idea into a practical application. As such, the rejection is hereby withdrawn.

With respect to the rejections made under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. 
On page 15 Applicant argues that “Hurewitz cannot show or suggest identifying a product feature based on (i) a captured form of bio-feedback data and (ii) a detected interaction with a simulated visualization as required and recited by amended claim 1,” and “Mohajer fails to show or suggest identifying a product feature based on both (i) a captured form of bio-feedback data and (ii) a detected interaction with a simulated visualization.” The Examiner respectfully disagrees. While the Examiner agrees that neither reference discloses or teaches performing both steps to identify a product feature, the references teach the steps individually and it would have been obvious to have combined the references. 
Hurewitz discloses that the method may determine a customer’s emotional response to a product feature or part during a virtual interactive product display (see [0076], [0078]). For example, motional sensors or video cameras may record a customer’s skeletal joint movement or facial expressions during an interaction with the virtual interactive product display to extrapolate how a customer felt about a particular product feature, such as if the customer’s slouches while viewing a product display. Therefore, Hurewitz discloses identifying a product feature based on a detected interaction with a simulated visualization. Then, Mojaher teaches identifying a user preference for a particular feature based on a shopper saying “I like these blue suede shoes.” (see 



	
	
	
	
	


	
	
	
	

	

	
	







	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Marketers Exploiting Secrets of the Living Brain (NPL) – the NPL document describes using googles to track where a consumer’s eyes are looking to extract information such as an emotional response a consumer has to a product.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON G WOOD whose telephone number is (571)431-0769.  The examiner can normally be reached on M-F 8:00 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALLISON G WOOD/Primary Examiner, Art Unit 3625